            Case 2:06-cv-01644-JCM-PAL Document 74 Filed 12/14/18 Page 1 of 4



     Andrew S. Hudson
1    DC Bar No. 996294, admitted per LR IA 11-3
2    Karen S. Hobbs
     DC Bar No. 469817, admitted per LR IA 11-3
3    FEDERAL TRADE COMMISSION
     600 Pennsylvania Ave., NW, CC-8528
4
     Washington, DC 20580
5    (202) 326-2213 / ahudson@ftc.gov
     (202) 326-3587 / khobbs@ftc.gov
6
7    Attorneys for Plaintiff
     Federal Trade Commission
8
                                 UNITED STATES DISTRICT COURT
9
                                      DISTRICT OF NEVADA
10
     FEDERAL TRADE COMMISSION,                       )         Case No. 2:06-CV-1644-JCM-PAL
11
                                                     )
12                          Plaintiff,               )        STIPULATION TO EXTEND
                                                     )           HEARING DATE FOR
13   v.                                              )        EMERGENCY MOTION FOR
14   INTERBILL, LTD. et al.
                                                     )         PROTECTIVE ORDER BY
                                                     )       DEFENDANT THOMAS WELLS,
15                                                   )       MOVANT PRIORITY PAYOUT
                            Defendants.
16                                                   )                  CORP.
                                                     )             (Second Request)
17                                                   )
18
19          IT IS HEREBY STIPULATED by and between the parties, Plaintiff Federal Trade
20   Commission (“FTC”), Defendant Thomas Wells, and Movant Priority Payout Corp. (collectively
21   “the Parties”), by and through their respective counsel of record, that the date for the hearing on
22   the Emergency Motion for Protective Order [ECF No. 62], currently set for January 8, 2019,
23   should be continued for a period of at least 45 days.
24          The Parties have reached agreement on a proposed final settlement, which Thomas Wells
25   and Priority Payout Corp. have signed. Plaintiff will submit the proposed final settlement to the
26   FTC Commissioners for review. Counsel are informed and believe that it will likely take
27   between eight and twelve weeks to secure this approval. If the FTC Commissioners approve the
28   proposed final settlement, counsel will file the stipulated final order for the Court’s approval. If
            Case 2:06-cv-01644-JCM-PAL Document 74 Filed 12/14/18 Page 2 of 4




1    the FTC Commissioners do not approve the proposed final settlement, and the parties are unable
2    to agree on revisions sufficient to secure such approval, counsel will promptly notify the Court.
3            Approval of the Parties’ proposed final settlement by the Commission, and its entry by
4    this Court, will render the hearing unnecessary. A continuance of the hearing to allow time for
5    the settlement to be approved will avoid potentially-unnecessary costs to the Parties and serve
6    the interests of judicial efficiency.
7            For these reasons, the Parties request that the Court continue the January 8, 2019 hearing
8    until March 26, 2019, or such other date thereafter as may be convenient for the Court.
9            There is good cause for the Court to continue the hearing. This is the Parties’ second
10   stipulation and request to extend the hearing date, and is not sought for reasons of delay or for
11   any improper purpose.
12           IT IS FURTHER STIPULATED that the Parties shall have the option to appear for the
13   hearing on the Emergency Motion for Protective Order by telephone.
14
15   SO STIPULATED AND AGREED:

16   FOR PLAINTIFF:
     FEDERAL TRADE COMMISSION
17
18
19    /s/ Andrew S. Hudson                                        Date: December 14, 2018
     ANDREW S. HUDSON
20   KAREN S. HOBBS
21   Federal Trade Commission
     600 Pennsylvania Ave., NW
22   Mailstop CC-8528
     Washington, DC 20580
23   (202) 326-2213 / ahudson@ftc.gov
24   (202) 326-3587 / khobbs@ftc.gov
     Attorneys for Plaintiff
25
26
27
28


                                                      2
             Case 2:06-cv-01644-JCM-PAL Document 74 Filed 12/14/18 Page 3 of 4



     FOR DEFENDANT AND MOVANT:
1
2
     _/s/ Theodore F. Monroe (with permission)__                Date: December 14, 2018
3    J. MALCOLM DEVOY, ESQ.
     DeVoy Law P.C.
4
     2575 Montessouri Street, Suite 201
5    Las Vegas, NV 89117
     (702) 706-3051 / ecf@devoylaw.com
6
7
     THEODORE F. MONROE, ESQ. (admitted pro hac vice)
8    The Law Offices of Theodore F. Monroe
     800 West 6th St., Suite 500
9    Los Angeles, CA 90017
     (213) 233-2272 / monroe@tmflaw.com
10
     Attorneys for Defendants Thomas Wells
11    and Interbill, Ltd. and its successor,
      Priority Payout Corp.
12
                                         [PROPOSED] ORDER
13
             For good cause appearing, the Parties’ foregoing stipulation is GRANTED.            It is
14
     ORDERED that the hearing scheduled in this matter for January 8, 2019 at 1:45 p.m. is
15
     VACATED, and such hearing is re-set to the date and time set forth below:
16
17                February 5, 2019
     Date:                                                Time: 1:45 p.m.
18
19
             Additionally, the Parties’ counsel shall have permission to appear telephonically at this
20
     rescheduled hearing, and shall make arrangements with chambers for such telephonic
21
     appearances before the hearing date.
22
23                  17th                December
     Dated this             day of                                      , 2018.
24
25
26
27                                                        UNITED STATES MAGISTRATE JUDGE
28


                                                     3
            Case 2:06-cv-01644-JCM-PAL Document 74 Filed 12/14/18 Page 4 of 4




1                                    CERTIFICATE OF SERVICE
2           I hereby certify that on December 14, 2018, I electronically filed the foregoing
3    STIPULATION TO EXTEND HEARING DATE FOR EMERGENCY MOTION FOR
4    PROTECTIVE ORDER BY DEFENDANT THOMAS WELLS, MOVANT PRIORITY
5    PAYOUT CORP. (Second Request) with the Clerk of the Court using CM/ECF, and caused a
6    copy of the same to be served on all parties as set out below:
7
     Via CM/ECF:
8
        J. Malcolm DeVoy
9       DeVoy Law P.C.
        2575 Montessouri Street, Suite 201
10
        Las Vegas, NV 89117
11      Ph: 702-706-3051
        Fax: 702-977-9359
12      ecf@devoylaw.com
13
        Attorney for Thomas Wells and Priority
14      Payout, Corp.

15
16   Via Email:

17      Theodore F. Monroe
        Law Offices of Theodore F. Monroe
18      800 West 6th Street, Suite 500
19      Los Angeles, CA 90017
        Ph: 213-233-2272
20      Fax: 213-622-1444
        monroe@tfmlaw.com
21
22      Attorney for Thomas Wells and Priority
        Payout, Corp.
23
24
                                                       /s/ Andrew S. Hudson
25                                                     Andrew S. Hudson
26
27
28
